Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. INFORMATION DISCLOSURE STATEMENT 

The information disclosure statements filed 03/19/2021 and 09/07/2021, have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 forms are included in this correspondence.


II. ALLOWABLE SUBJECT MATTER
Claim 5-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-9 are objected to because the cited references do not disclose “over the second portion of the base layer, an opening which is defined through each of the first insulating layer, the second insulating layer and the third insulating layer and exposes the base layer to outside the first insulating layer, the second insulating layer and the third insulating layer, wherein along a thickness direction of the base layer: the fourth insulating layer extends into the opening, the first upper signal 


III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-4, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20180130856.

Consider claim 1. Kim discloses a display device [0004] OLED display [0059] display device comprising:
 a base layer fig 6 substrate SUB comprising: 
a first portion fig 1first flat area FA1 fig 6 fan-out area FTA [0091-0092];
 a second portion extending from the first portion fig 1 Bent Area BA fig 6 BA [0095]; and 
a third portion extending from the second portion, in a direction away from the first portion fig 1 second flat area FA2 fig 6 Pad Area PA [0096]; 
a first light emitting element [0075-0076] green , a second light emitting element [0075-0076] red and a third light emitting element [0075-0076] blue on the first portion in order along the base layer fig 6 PXL is formed on substrate SUB. Note PXL includes PX1-PX3 and can be red green and blue pixels [0075-0076]. 
a first upper signal line fig 6DL1b fig 7 DL1b, a second upper signal line fig 6  fig 7 DL2b and a third upper signal line fig 7 the third DL line in the FTA area i.e. directly adjacent to DL2b) on the first portion see fig 7 DL1b DL2b are alternating provided and are in FTA area) in order along the base layer see 6 where  single data line is shown however a plurality of data lines are adjacent to each other are formed on base layer SUB see fig 2 and  fig 7 and electrically connected to the first light emitting element, the second light emitting element and the third light emitting element, respectively [0156] data lines DL may connect the pixels PXL and the driver. 
a first lower signal line fig 7 DL1d, a second lower signal line fig 7 DL2d, and a third lower signal line fig 7 the third DL line in the PA area i.e. directly adjacent to DL2d) on the third portion in order along the base layer see 6 where single data line is shown however a plurality of data lines are adjacent to each other are formed on base layer SUB see fig 2 and fig 7; and 
a first connection line fig 7 DL1c, a second connection line fig 7 DL2c and a third connection line on the second portion fig 7 the third DL line in the BA area i.e. directly adjacent to DL2c), electrically connecting the first upper signal line, the second upper signal line and the third upper signal line to the first lower signal line, the second lower signal line and the third lower signal line, respectively (see fig 6 where DLc connects DLb and DLd and fig 7 shows the three connections lines connected the data line portions from FTA area and the PA area), wherein 

Kim however does not explicitly disclose the first upper signal line and the third upper signal line on the first portion of the base layer each comprises a first metal material and the second upper signal line on the first portion of the base layer and the first connection line, the second connection line and the third connection line on the second portion of the base layer each comprises a second metal material which is different from the first metal material in a single embodiment.

However in an exemplary embodiment Kim discloses the first upper signal line and the third upper signal line on the first portion of the base layer each comprises a first metal material [0118] the layer including the GE and LE (see fig 6) includes a metal [0119] in an exemplary embodiment other lines on the same layer may include the same material, [0121] UE may be made of same metals as GE and LE. [0125-0126] data lines DL maybe made from same material as SE and the DE and the second upper signal line on the first portion of the base layer and the first connection line, the second connection line and the third connection line on the second portion of the base layer each comprises a second metal material which is different from the first metal material [0118] the layer including the GE and LE (see fig 6) includes a metal [0119] in an exemplary embodiment other lines on the same layer may include the same material, [0121] UE may be made of same metals as GE and LE. [0125-0126] data lines DL maybe made from same material as SE and the DE.
first-third upper signal lines or first-third connections lines as any combination of the metals listed in [0118] and [0125] because the different metals have different resistances and would satisfy the requirement of various resistance designs configurations [118] [0125].

Consider claim 3. Kim discloses  the display device of claim 1, wherein one among the first lower signal line and the second lower signal line comprises the first metal material, and the other among the first lower signal line and the second lower signal line comprises the second metal material fig 7 [0118] the layer including the GE and LE (see fig 6) includes a metal [0119] in an exemplary embodiment other lines on the same layer may include the same material, [0121] UE may be made of same metals as GE and LE. [0125-0126] data lines DL maybe made from same material as SE and the DE

Consider claim 4. Kim discloses the display device of claim 1, wherein the base layer which is bent at the second portion disposes the third portion facing the first portion (see Kim fig 1 where third portion FA2 faces FA1).

Consider claim 10. Kim discloses the display device of claim 1, further comprising a data driving circuit on the third portion electrically connected to the first lower signal line, the second lower signal line and the third lower signal line (fig 2 and fig 6 [0156] pixels connected to driver on COF through contact electrodes CTE. [0067] data driver may be provided or connected to the additional area ADA. Thus data driver can be in the PA area)

Consider claim 11. Kim discloses the display device of claim 1, wherein the second upper signal line is integral with the second connection line (fig 7 DL2c integrally formed with DL2b).

Consider claim 12. Kim discloses the display device of claim 1, further comprising, a fourth light emitting element on the first portion, the first light emitting element, the second light emitting element, the third light emitting element and the fourth light emitting element are in order along the base layer (see fig 3b fourth light emitting element maybe a pixel in an adjacent row such as B or G or R. fig 1 fig 2 fig 6 first -Fourth light emitting element on FA1 on SUB); 
a fourth upper signal line on the first portion see fig 7 adjacent data line in FTA area, which is electrically connected to the fourth light emitting element [0156] data lines DL may connect the pixels PXL and the driver and comprises the second metal material see fig 6 [0135] [0146] EL1 EL2 can be from various (Ag, Mg, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr,), and 
the first upper signal line, the second upper signal line, the third upper signal line and the fourth upper signal line are in order along the base layer (see fig 7 4 DL lines in FTA area side by side or otherwise. Fig 6 shows a single DL line on the base layer however all data lines are on the base layer); 
a fourth lower signal line on the third portion of the base layer, the first lower signal line, the second lower signal line, the third lower signal line and the fourth lower signal line are in order along the base layer(see fig 7 4 DL lines in PA area side by side or otherwise. Fig 6 shows a single DL line on the base layer however all data lines are on the base layer); and 
a fourth connection line on the second portion of the base layer, the first connection line, the second connection line, the third connection line and the fourth connection line are in order along the base layer (see fig 7 4 DL lines in BA area side by side or otherwise. Fig 6 shows a single DL line on the base layer however all data lines are on the base layer), the fourth connection line electrically connecting the fourth upper signal line to the fourth lower signal line see fig 7 DLc connecting DLb and DLd and comprising the second metal material [0118] the layer including the GE and LE (see fig 6) includes a metal [0119] in an exemplary embodiment other lines on the same layer may include the same material, [0121] UE may be made of same metals as GE and LE. [0125-0126] data lines DL maybe made from same material as SE and the DE.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 13. Kim discloses the display device of claim 12, wherein the first lower signal line and the third lower signal line each comprises the second metal material, and the second lower signal line and the fourth lower signal line each comprises the first metal material [0118] the layer including the GE and LE (see fig 6) includes a metal [0119] in an exemplary embodiment other lines on the same layer may include the same material, [0121] UE may be made of same metals as GE and LE. [0125-0126] data lines DL maybe made from same material as SE and the DE. Metals include any one of gold, silver, chrome, copper nickel neodymium molybdenum aluminum or an alloy of the metals.

Consider claim 14. Kim discloses the display device of claim 12, wherein the first lower signal line and the third lower signal line each comprises the first metal material, and the second lower signal line and the fourth lower signal line each comprises the second metal material [0118] the layer including the GE and LE (see fig 6) includes a metal [0119] in an exemplary embodiment other lines on the same layer may include the same material, [0121] UE may be made of same metals as GE and LE. [0125-0126] data lines DL maybe made from same material as SE and the DE. Metals include any one of gold, silver, chrome, copper nickel neodymium molybdenum aluminum or an alloy of the metals.

Consider claim 15. Kim discloses a display device [0004] OLED display [0059] display device comprising: 
a base layer fig 6 substrate SUB comprising: 
a first portion fig 1first flat area FA1 fig 6 fan-out area FTA [0091-0092];
 a second portion extending from the first portion fig 1 Bent Area BA fig 6 BA [0095]; and 
a third portion extending from the second portion, in a direction away from the first portion fig 1 second flat area FA2 fig 6 Pad Area PA [0096]; 
a first light emitting element [0075-0076] green , a second light emitting element [0075-0076] red and a third light emitting element [0075-0076] blue on the first portion in order along the base layer fig 6 PXL is formed on substrate SUB. Note PXL includes PX1-PX3 and can be red green and blue pixels [0075-0076]. 
a first upper signal line fig 6DL1b fig 7 DL1b, a second upper signal line fig 6  fig 7 DL2b and a third upper signal line fig 7 the third DL line in the FTA area i.e. directly adjacent to DL2b) on the first portion see fig 7 DL1b DL2b are alternating provided and are in FTA area) in order along the base layer see 6 where  single data line is shown however a plurality of data lines are adjacent to each other are formed on base layer SUB see fig 2 and  fig 7 and electrically connected to the first light emitting element, the second light emitting element and the third light emitting element, respectively [0156] data lines DL may connect the pixels PXL and the driver. 
a first lower signal line fig 7 DL1d, a second lower signal line fig 7 DL2d, and a third lower signal line fig 7 the third DL line in the PA area i.e. directly adjacent to DL2d) on the third portion in order along the base layer see 6 where single data line is shown however a plurality of data lines are adjacent to each other are formed on base layer SUB see fig 2 and fig 7; and 

a first connection line fig 7 DL1c, a second connection line fig 7 DL2c and a third connection line in the second portion in order along the base layer fig 7 the third DL line in the BA area i.e. directly adjacent to DL2c), and electrically connecting the first upper signal line, the second upper signal line and the third upper signal line to the first lower signal line, the second lower signal line and the third lower signal line, respectively (see fig 6 where DLc connects DLb and DLd and fig 7 shows the three connections lines connected the data line portions from FTA area and the PA area), wherein 

Kim however does not explicitly disclose wherein, the first upper signal line having a first width along the base layer; the second upper signal line having a second width along the base layer which is smaller than the first width of the first upper signal line; and the third upper signal line having a third width along the base layer which is equal to the first width in a single embodiment.

However in an exemplary embodiment Kim discloses wherein, the first upper signal line having a first width along the base layer; the second upper signal line having a second width along the base layer which is smaller than the first width of the first upper signal line [253] first data line DL1 and second data line DL2 may have different widths in the non-display area. Dl2b in FTA area may have larger width than that of DL1b; and the third upper signal line having a third width along the base layer which is equal to the first width see fig 7 where lines are arranged DL1 (first signal line) DL2 (second signal line) DL1 (third signal line) DL2 (fourth signal line) and so on. 

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the, the first upper signal line having a first width along the base layer; the second upper signal line having a second width along the base layer which is smaller than the first width of the first upper signal line; and the third upper signal line having a third width along the base layer which is equal to the first width so that resistance of the second fan-out line DL2b may be deceased to be lower than resistance of the first fan-out line which in turn prevents vertical line defect and greenish defect [0253-0254].
 
 display device of claim 15, wherein the base layer which is bent at the second portion of the base layer disposes the third portion facing the first portion (see Kim fig 1 where third portion FA2 faces FA1).

Claim 17 is rejected for similar reasons to claim 1.
Claim 18 is rejected for similar reasons to claim 3.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20180130856 in view of Bai et al 2010134809.

Consider claim 2. Kim discloses the display device of claim 1, wherein the first upper signal line, the second upper signal line and the third upper signal line are respectively spaced apart from each other along the base layer (fig 6 fig 7), but does not disclose and the first upper signal line is spaced apart from the third upper signal line by a distance equal to or greater than about 0.25 micrometer.
Bai however discloses the first upper signal line is spaced apart from the third upper signal line by a distance equal to or greater than about 0.25 micrometer fig 1a fan-out lines 12 [0056] distance between adjacent fan-out lines can be reduced to 3-5 microns. Thus the distance between first and third upper signal line is 6-10 microns.
Kim contains a "base" device/method of display device.  Bai contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Bai could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in the first upper signal line is spaced apart from the third upper signal line by a distance equal to or greater than about 0.25 micrometer.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Bai also provide the benefit of reducing the distance between fan-out lines [0056]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


IV. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al 20180040672 discloses flexible OLED display module.
Kim et al US 20170373270 discloses a flexible display apparatus with bend area and display area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 02/10/2022Primary Examiner, Art Unit 2692